Case 15-42920        Doc 50     Filed 10/11/18     Entered 10/11/18 10:05:36          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-42920
         Yvonne Johnson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/21/2015.

         2) The plan was confirmed on 04/08/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/12/2018.

         5) The case was dismissed on 08/03/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 34.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $18,525.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-42920       Doc 50      Filed 10/11/18    Entered 10/11/18 10:05:36                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor            $25,384.00
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                  $25,384.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,500.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $1,265.80
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,765.80

 Attorney fees paid and disclosed by debtor:                $500.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ECMC                           Unsecured           0.00          0.00             0.00           0.00       0.00
 ECMC                           Unsecured           0.00          0.00             0.00           0.00       0.00
 ILLINOIS BELL TELEPHONE COMPAN Unsecured            NA         547.93           547.93           0.00       0.00
 ILLINOIS DEPT OF REVENUE       Unsecured           0.00        733.69           733.69           0.00       0.00
 ILLINOIS DEPT OF REVENUE       Priority       5,185.99       2,954.95         2,954.95      1,196.03        0.00
 INTERNAL REVENUE SERVICE       Unsecured            NA       1,220.19         1,220.19           0.00       0.00
 INTERNAL REVENUE SERVICE       Priority      20,225.85     19,095.39        19,095.39       7,729.06        0.00
 LVNV FUNDING                   Unsecured         756.00      1,268.11         1,268.11           0.00       0.00
 MERRICK BANK                   Unsecured         792.00        662.87           662.87           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          215.00        255.39           255.39           0.00       0.00
 VINCENTE CLAUDIO               Unsecured         200.00           NA               NA            0.00       0.00
 WESTGATE RESORTS               Unsecured     11,820.32            NA               NA            0.00       0.00
 MID AMERICA BANK & TRUST       Unsecured         458.00           NA               NA            0.00       0.00
 MARK CLAUDIO                   Unsecured         200.00           NA               NA            0.00       0.00
 MCM/TMOBILE                    Unsecured         707.00           NA               NA            0.00       0.00
 NCB/PNC                        Unsecured         214.00           NA               NA            0.00       0.00
 PETAR SHAVOPCHIEV              Unsecured         200.00           NA               NA            0.00       0.00
 PINNACLE CRED SRV/VERIZON WIRE Unsecured      1,937.00            NA               NA            0.00       0.00
 ADP                            Unsecured         131.00           NA               NA            0.00       0.00
 CAPITAL ONE BANK USA NA        Unsecured         296.00           NA               NA            0.00       0.00
 DUPAGE EMERGENCY PHYSICIANS Unsecured            600.00           NA               NA            0.00       0.00
 KELLER SCHOOL                  Unsecured      2,020.00            NA               NA            0.00       0.00
 SPRINT CORP                    Unsecured          60.00      1,210.45         1,210.45           0.00       0.00
 ST LOUIS ASSOCIATES            Unsecured           0.00           NA               NA            0.00       0.00
 UNITED STUDENT AID FUNDS       Unsecured           0.00          0.00             0.00           0.00       0.00
 UNITED STUDENT AID FUNDS       Unsecured           0.00          0.00             0.00           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-42920      Doc 50       Filed 10/11/18    Entered 10/11/18 10:05:36                 Desc         Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim         Claim        Principal        Int.
 Name                               Class   Scheduled        Asserted      Allowed         Paid           Paid
 US DEPARTMENT OF EDUCATION     Unsecured           0.00            0.00          0.00           0.00         0.00
 WELLS FARGO DEALERS SERVICES   Secured        7,174.78         7,174.78      7,174.78      3,151.44       510.60
 WELLS FARGO HOME MORTGAGE      Secured        8,031.07         8,031.07      8,031.07      8,031.07          0.00
 WELLS FARGO HOME MORTGAGE      Secured             0.00            0.00          0.00           0.00         0.00
 WORLD ACCEPTANCE CORP          Unsecured      1,053.00           900.39        900.39           0.00         0.00


 Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00                $0.00                    $0.00
       Mortgage Arrearage                               $8,031.07            $8,031.07                    $0.00
       Debt Secured by Vehicle                          $7,174.78            $3,151.44                  $510.60
       All Other Secured                                    $0.00                $0.00                    $0.00
 TOTAL SECURED:                                        $15,205.85           $11,182.51                  $510.60

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00                 $0.00                   $0.00
        Domestic Support Ongoing                            $0.00                 $0.00                   $0.00
        All Other Priority                             $22,050.34             $8,925.09                   $0.00
 TOTAL PRIORITY:                                       $22,050.34             $8,925.09                   $0.00

 GENERAL UNSECURED PAYMENTS:                               $6,799.02                $0.00                 $0.00


 Disbursements:

        Expenses of Administration                             $4,765.80
        Disbursements to Creditors                            $20,618.20

 TOTAL DISBURSEMENTS :                                                                         $25,384.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-42920        Doc 50      Filed 10/11/18     Entered 10/11/18 10:05:36            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/09/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
